DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claims  1  and 18 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claim  5, 6, 22 and 23 are objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
Claim  3 objected to because of the following informalities: (right parenthesis). Appropriate correction is required. 
Claim 10 objected to because of the following informalities: (then). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-16   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 2-16       the term “the device” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether the device is the same "An airborne linking device” recited in claim 1 or additional/different.

                                                       Reference of prior art 

Yu Lili.  (CN 107215231, Electric vehicle and charging system). see the English machine   translation provided by espacenet), hereinafter Yu.
Moore.  (US 8167234, Insect-like Micro Air Vehicle Having Perching, Energy Scavenging, Crawling, And Offensive Payload Capabilities).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1- 13, 15-30, 32 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and further in view of Moore.

Re claim 1    Referring to the figures and the Detailed Description, Yu discloses:
 An airborne linking device to electrically link an electric vehicle to a power line extending along a path (fig. 1), comprising: 	
an unmanned aerial vehicle (UAV) (item 9) comprising: 
a controller to operate flight controls of the UAV (¶ 0046); 
However Yu fails to teach as disclosed by Moore: an electric current collector comprising one or more sliding plates for placing in contact with the power line (112a); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Moore teachings of an electric current collector comprising one or more sliding plates for placing in contact with the power line into the Yu to provide one or more sliding plates for placing in contact with the power line without docking .
 a power cable to transmit electric current, the cable having a distal end and a proximal end, the distal end of the cable electrically linked to the electric current collector and the proximal end electrically linked to an electric battery of the electric vehicle or to an electric motor of the electric vehicle (Yu ¶ 0013), 
wherein the controller is configured to operate the flight controls to cause the UAV to ascend or descend so as to facilitate contact between the electric current collector and the power line and to maintain that contact while being towed by the electric vehicle, when the electric vehicle is traveling along the path (Yu ¶ 0046, the controller controls the UAV to fly to the cable and control the correct position by ascending or descending, thus the controller performs the limitation in view of Moore 112a that allow them to slide along conductor 200 as modified above, performs similarly).

Re claims 2 and 19    Referring to the figures and the Detailed Description, Yu, as modified above, discloses: The device, further comprising a docking station for docking the UAV on the electric vehicle (Yu 46).

Re claims 3 and 20    Referring to the figures and the Detailed Description, Yu, as modified above, discloses: The device, wherein the docking station further comprises a rotatable drum for wrapping the electric cable around the drum (Yu 53), wherein: when the drum is rotated in a first direction, a distance between the UAV and the docking station is increased, and when the drum is rotated in a second direction opposite to the first direction, the distance between the UAV and the docking station is decreased (Yu fig’s. 1, 2, depict the increased distance and the decreased distance).

Re claims 4 and 21    Referring to the figures and the Detailed Description, Yu, as modified above, discloses: The device, wherein the UAV further comprises a rotatable drum for wrapping the electric cable around the drum (Yu 53), wherein: when the drum is rotated in a first direction, a distance between the UAV and the electric vehicle is increased, and when the drum is rotated in a second direction opposite to the first direction, the distance between the UAV and the electric vehicle is decreased (Yu fig’s. 1, 2, depict the increased distance and the decreased distance).

Re claims 5 and 22    Referring to the figures and the Detailed Description, Yu, as modified above, discloses: The device, wherein the UAV comprises one or a plurality of rotors operated by an electric motor powered by a UAV battery configured to be charged via the electric current collector (Yu ¶ 0012).

Re claims 6 and 23    Referring to the figures and the Detailed Description, Yu, as modified above, discloses: The device, wherein the UAV comprises one or a plurality of rotors operated by an electric motor powered by a UAV battery configured to be charged via the electric cable (Yu ¶ 0048, 951, 952, 92 and Moore 106).

Re claims 7 and 24    Referring to the figures and the Detailed Description, Yu, as modified above, discloses:  The device of claim 1, wherein the power line comprises two substantially parallel electric lines (Moore 200), and wherein the electric current collector comprises at least one pair of sliding plates (Moore 112a), a first sliding plate of the pair for contacting a first electric line of the two substantially parallel electric lines (Moore one of 112a and one of 200) and a second sliding plate of the pair for contacting a second electric line of the two substantially parallel electric lines (Moore the other one of 112a and the other one of 200).

Re claims 8 and 25    Referring to the figures and the Detailed Description, Yu, as modified above, discloses: The device of claim 1, wherein the controller is configured to operate the flight controls of the UAV so as to cause the UAV to ascend in order to bring the electric current collector to contact with the power line or to descend the UAV in order to disengage the electric current collector from the power line (Yu ¶ 0046 and Moore 112a, the controller performs the limitation when items 112a contact the power line from the bottom of the power line).

Re claims 9 and 26    Referring to the figures and the Detailed Description, Yu, as modified above, discloses: The device, wherein the controller is configured to operate the flight controls of the UAV so as to cause the UAV to descend in order to bring the electric current collector to contact with the power line or to cause the UAV to ascend in order to disengage the electric current collector from the power line (Yu ¶ 0046 and Moore 112a, the controller performs the limitation when items 112a contact the power line from the top of the power line).

Re claim 10    Referring to the figures and the Detailed Description, Yu, as modified above, discloses:  The device of claim 1, further comprising one or a plurality of imaging devices, for imaging one or more fields of view to identify the power line, and wherein the controller is configured to obtain image data from said one or more imaging devices and operate the flight control to maneuver the UAV based on the imaged data (Yu ¶ 0061-0062, …the camera is electrically connected to the control circuit board to provide feedback to the flight control to maneuver the UAV accordingly).

Re claims 11 and 28    Referring to the figures and the Detailed Description, Yu, as modified above, discloses: The device, wherein the controller is configured to receive a turning indication and operate the flight controls of the UAV so as to cause the UAV to maneuver the UAV in order to disengage the electric current collector from the power line, to identify another power line and to maneuver in order to bring the electric current collector to contact with the other power line data (Yu ¶ 0061-0062, …the camera is electrically connected to the control circuit board to provide feedback to the flight control to maneuver the UAV accordingly, a turning indication is obtainable from the camera in order to perform the limitations above based on controlling the camera and the UAV manually).

Re claims 12 and 29    Referring to the figures and the Detailed Description, Yu, as modified above, discloses: The device of claim 1, wherein the UAV is selected from the group of unmanned aerial vehicles consisting of: a drone, quadcopter (YU 0064), a tethered drone, vertical take-off and landing (VTOL) aircraft, and a kite.

Re claims 13 and 30    Referring to the figures and the Detailed Description, Yu, as modified above, discloses: The device of claim 1, wherein the flight controls are selected from the group of controls consisting of: rotor, rotors (Yu 951, 952 and 92), airfoils, ailerons, elevators, and a rudder.

Re claim 15    Referring to the figures and the Detailed Description, Yu, as modified above, discloses:   The device of claim 1, wherein said one or more sliding plates of the electric current collector are top facing (Moore 112a top side).

Re claim 16    Referring to the figures and the Detailed Description, Yu, as modified above, discloses:  The device of claim 1, wherein said one or more sliding plates of the electric current collector are down facing (Moore 112a bottom side).

Re claim 17    Referring to the figures and the Detailed Description, Yu, as modified above, discloses:   An aerial vehicle (AV) comprising: an electric motor to propel the AV (Yu ¶ 0048, motor to propel 951, 952, 92 and Moore 106); a battery to power an electric circuit of the AV (Yu 92); an electric current collector (Moore 112a) to electrically link the battery or the electric motor to a power line extending along a path (Moore 200), the electric current collector comprising one or more pairs of sliding plates for placing in contact with the power line (Moore 112a); and a controller that is configured to operate the flight controls to cause the AV to ascend or descend so as to facilitate contact between the electric current collector and the power line and maintain that contact while flying the along the path (Yu ¶ 0046, the controller controls the UAV to fly to the cable and control the correct position by ascending or descending, thus the controller performs the limitation in view of Moore 112a that allow them to slide along conductor 200 as modified above, performs similarly to maintain that contact while the aerial vehicle flying along the path).
(Claim 17 is similar in scope to Claim 1, Claim 17 is rejected under the same rationale as Claim 1).

Re claim 18    Referring to the figures and the Detailed Description, Yu, as modified above, discloses:   An electric vehicle (EV) comprising: an electric motor to propel the EV (Yu 5, electric vehicle); a battery to power an electric circuit of the EV (Yu ¶ 0081); and an airborne linking device to electrically link the battery or the electric motor to a power line extending along a path, the device comprising: an unmanned aerial vehicle (UAV) (Yu item 9) comprising: a controller for operating flight controls of the UAV (Yu ¶ 0046); an electric current collector comprising one or more sliding plates for placing in contact with the power line (Moore 112a); and a power cable to transmit electric current, the cable having a distal end and a proximal end, the distal end of the cable electrically linked to the electric current collector and the proximal end electrically linked to an electric battery of the electric vehicle or to an electric motor of the electric vehicle (Yu ¶ 0013), wherein the controller is configured to operate the flight controls to cause the UAV to ascend or descend so as to facilitate contact between the electric current collector and the power line and maintain that contact while being towed by the electric vehicle, when the electric vehicle is traveling along the path (Yu ¶ 0046, the controller controls the UAV to fly to the cable and control the correct position by ascending or descending, thus the controller performs the limitation in view of Moore 112a that allow them to slide along conductor 200 as modified above, performs similarly when the electric vehicle is traveling along the path).
(Claim 18 is similar in scope to Claim 1, Claim 18 is rejected under the same rationale as Claim 1).


Re claim 32    Referring to the figures and the Detailed Description, Yu, as modified above, discloses:   The EV of claim 18, wherein the electric vehicle is an electrically powered aircraft (Yu item 9 and Moore 100, …106 motors may be electrical).

Re claim 33    Referring to the figures and the Detailed Description, Yu, as modified above, discloses:   The EV of claim 32, wherein the aircraft is a helicopter aircraft (Yu item 9 and Moore 100, both perform aerodynamically similar to a helicopter ).

Allowable Subject Matter 
      	 Claims 14 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph for claim 14 only, set forth in this Office.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642